Citation Nr: 1242494	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  11-00 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for lung cancer.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1944 to March 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision in which the RO denied, in pertinent part, entitlement to service connection for lung cancer.  The Veteran perfected a timely appeal of that rating decision.  

In June 2011, the Veteran testified at a personal hearing at the local RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been reviewed and associated with the claims file.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

This claim was previously before the Board in August 2011 and was remanded for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

There is no evidence of lung cancer during military service and no competent medical evidence linking the Veteran's current lung condition with his period of service or his service-connected psychiatric disability.  

CONCLUSION OF LAW

Service connection for lung cancer is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012). 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2012).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2012).

VA's notice requirements apply to all five elements of a service- connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this appeal, a January 2010 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and that he should send the information describing additional evidence or the evidence itself to the VA.  The letter also provided notice as to how disability ratings and effective dates are assigned (if service connection is granted), and the type of evidence that impacts these types of determinations, consistent with Dingess.

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, private treatment records, VA outpatient treatment records, an August 2012 VA examination report, and written statements and testimony from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  Moreover, the record shows that the Veteran was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

II.  Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, under 38 C.F.R. 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  Such includes the degree of disability resulting from aggravation to a nonservice- connected disability by a service-connected disability.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

III.  Analysis

The Veteran has alleged that he developed lung cancer as a result of his military service.  

In this case the Veteran does not contend that he developed symptoms of or a diagnosis of lung cancer while serving on active duty.  Rather, he has claimed that his lung cancer is the result of use of tobacco during service.  

As to his claim that he developed lung cancer due to tobacco use, this theory of entitlement must be rejected as a matter of law.  Specifically, for claims received by VA after June 9, 1998, the applicable statute and regulation provide that a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service. 38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300(a).  In this case, the veteran filed the current claim in September 2002.  As he filed his claim for benefits after the effective date of the new law, the Veteran's claim on this basis must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 

However, the Veteran is not precluded from arguing alternative theories of entitlement.  In this instance the Veteran has alleged that his service-connected psychiatric disorder manifests itself in a sense of anxiety and stress and that anxiety and stress was a precipitating factor that caused the Veteran to smoke, which then caused his lung cancer.  

In this case the record evidence is clear that the Veteran was diagnosed with and treated for lung cancer and suffers from residuals of that disease.  

The Veteran was afforded a VA examination in August 2012 in order to obtain a medical nexus opinion.  After reviewing the claims file, the examiner found that the Veteran's lung cancer was less likely than not (less than 50 percent probability) due to or the result of the Veteran's service-connected condition.  The examiner explained that the Veteran's history of smoking cigarettes precedes his induction into the military.  Therefore, his service-connected condition of panic disorder which occurred in the military cannot possibly have led to his introduction to cigarettes.  He further stated that there is no evidence to support the nexus between the Veteran's anxiety condition and his initial and continued use of tobacco.  The examiner stated that there are literally hundreds of reasons why the Veteran chose to begin smoking cigarettes and there is ample research to document that once a person begins to smoke cigarettes regularly, they become addicted and dependent upon nicotine.  Therefore, continued usage would have no relationship to an anxiety disorder, but would represent nicotine dependency.  

Given that the examination report was the product of a thorough interview and examination of the Veteran, a review of the Veteran's claims file, and contained the criteria delineated in Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007), the Board finds that the Board has met its duty to assist with respect to obtaining a medical opinion and finds this opinion to be probative.  In addition, because the examiner explained the reasons for his conclusion of a lack of nexus between the Veteran's lung cancer and the Veteran's service-connected psychiatric disability, based on an accurate characterization of the evidence of record, this opinion is entitled to significant probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

In support of the Veteran's claim he submitted a January 2010 online article, "Childhood Trauma Leads to Lung Cancer, Researchers Claim."  This article presents a new study which indicated that people who experience trauma in childhood are more likely to pick up dangerous habits like smoking and contract lung cancer later in life as a result.  The article also mentions that the researchers noted that the link is only partly explained by raised rates of cigarette smoking in victims of childhood trauma, suggesting that other factors may also be to blame. 
The Board has reviewed the article and finds it to not be probative as to the particulars of the Veteran's claim; rather it is a general article which puts forth summations based on a study.  Even within the article it acknowledges that while there is a link other factors might also be to blame.  Thus, this article is of no probative value with respect to the issue of medical nexus.  

In addition, the Veteran provided lay testimony at his June 2011 Board hearing in support of his claim.  He testified that he was under a great deal of stress when serving on active duty and that the stress caused him to smoke which then caused his lung cancer. 

To the extent that the Veteran himself has related his lung cancer to his military service or his service-connected psychiatric disability, the Board observes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

However, in this case, a contention that the Veteran's lung cancer is related to his military service or his service-connected psychiatric disability is an etiological question as to an internal disease process unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (lay person competent to testify to pain and visible flatness of his feet). 

Thus, given that the most probative medical evidence of record (See the August 2012 VA examination report) are against a finding that the Veteran's lung cancer has been caused by or aggravated by the Veteran's service-connected psychiatric disability, the Board has determined that the preponderance of the evidence is against the Veteran's claim.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for lung cancer is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


